DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 13, 16-24, 26-30, 37-39, 42, 43 are pending and examined on the merits

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 10, 13, 16-24, 26-30, 37-39, 42, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) Claim 10 is vague and indefinite in the recitation of recite the limitation "treatment group" in the singular in claim 10, step (d) because step c) recites “treatment groups” in the plural.  It is unclear if one or all of the treatment groups of section c) are contacted with the immune checkpoint inhibitor or combination thereof with other antitumor drugs.  
	(B) Claim 10 recites “the patient” in section (f), but it is unclear if this is a patient identified as benefiting from administration of the immune checkpoint inhibitor or combination thereof as deduced  in section (e).
(C) Claim 10 step (a) recites the limitation of obtaining primary tumor cells from a cancer patient. Claim 10 step (b) recites the limitation of culturing the primary tumor cells with PBMCs. However, the term “primary” has more than one relevant meaning in the art. As evidenced by Turin et al. (Turin, I.; Schiavo, R.; Maestri, M., et al. (2014) In Vitro Efficient Expansion of Tumor Cells Deriving from Different Types of Human Tumor Samples. Med. Sci. 2, 70-81) those in the art distinguish primary tumor cultures (derived directly from tumor samples) and cell lines (see p. 71, para. 4, line 1) as well as primary tumors (the tumor at the initial site of growth) vs metastases (secondary tumors growing a different location from the primary tumor).  For the purposes of compact prosecution, “primary tumor cells” will be taken to mean tumor cells grown directly from patient-derived tumor samples, regardless of whether the tumor sampled was a primary or metastatic tumor.
(D) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim  13 recites the broad recitation “tINF-γ/cINF-γ ratio number higher than 1”, and the claim also recites  “tINF-γ/cINF-γ ratio number higher than 10 or more” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 (E)Claim 37 recites the limitation that the PBMCs of claim 10 can be replaced by purified CD3+ or CD4+ cells. It is unclear whether the PBMCs of claim 10 have the potential to be replaced by purified CD3+ or CD4+ cells or if the PBMCs recited in claim 10 are actually replaced by purified CD3+ or CD4+ cells.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 37 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10, step (b) recites the limitation of culturing primary tumor cells with PBMCs (peripheral blood mononuclear cells; a mixture of leukocytes, mainly T cells and B cells). Claim 37 does not appear to add a limitation to claim 10, but rather replace that limitation with the use of purified CD3+ or CD4+ cells (T cells).  Thus claim 37 fails to include all the limitations of claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 13, 16-24, 26-30, 37-39, 42, 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. Limitation (e) of claim 10 recite(s) the comparison of a treatment IFN- amount with a control IFN- amount in order to determine if a patient will benefit from a particular type of therapy. The comparison of two amounts is a mental process. This judicial exception is not integrated into a practical application because the mental step of 10 (e) does not limit and is not integrated into the active administration step (f) of claim 10. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the administration step of 10 (f) does not depend on step (e) or the other preceding steps except for the limitation of 10 (a) that the patient is a cancer patient. The administration of immune checkpoint inhibitors to cancer patients, whether alone or in combination with other therapies, is well known and routine in the art.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13, 16, 18-20, 22, 23, 30, 37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al.  (Osada, T., Patel, S. P., Hammond, S. A., et al. (2015). CEA/CD3-bispecific T cell-engaging (BiTE) antibody-mediated T lymphocyte cytotoxicity maximized by inhibition of both PD1 and PD-L1. Cancer Immunology, Immunotherapy 64(6), 677–688; hereafter Osada et al. reference of the IDS filed 4/8/2019) in view of  Ranieri et al (“CTL Elispot Assay”, In: Cytotoxic T cells: Methods and Protocols, Methods in Molecular Biology, 2014, Vol. 1186, pp. 75-86) and Overman et al. (Overman, M.J., Kopetz, S., McDermott, R.S., et al. (2016) Nivolumab ± ipilimumab in treatment (tx) of patients (pts) with metastatic colorectal cancer (mCRC) with and without high microsatellite instability (MSI-H): CheckMate-142 interim results), as evidenced by Becton, Dickinson and Company (BD™ Cytometric Bead Array (CBA) Human Th1/Th2 Cytokine Kit Instruction Manual (2008)).
Claim 10 is directed to a method of treating cancer consisting of a) obtaining tumor cells from a patient; b) culturing the cells with allogeneic (from a different individual) or autologous (from the patient with the tumor) PBMCs (peripheral blood mononuclear cells; mainly T cells and B cells); c) incubating the cells in the presence of a bispecific T cell engager (a protein with one binding site for a protein on the T cell and another binding site on the tumor cell, such that the cells are brought into close opposition and the T cell is activated) and dividing the cells into treatment groups and control groups; d) incubating the treatment group with a composition comprising an immune checkpoint inhibitor (a molecule that interferes with immune checkpoint proteins, which have the function of suppressing immune responses and are used by tumor to evade immune responses by the host) and comparing the amount of hIFN- secreted by the control and treatment groups, concluding that the patient will benefit from therapy with the checkpoint composition if the hIFN- in the treatment group is greater than that in the control group, and administering the checkpoint composition to the patient.
Claim 13 is directed to the method of claim 10 where the amounts of hIFN- the treatment group and the control group are compared by calculating the ratio of the two amounts, and if the ratio is greater than 1.0, 1.3, 1.5, 2.0 2.5, 3.0 3.5 4, 4.5, 5, 6, 7, 8, 9, or 10, and concluding the that patient would benefit from treatment with the checkpoint composition. Claim 42 is directed to the method of claim 13 wherein hIFN- is measured using flow cytometry, ELISPOT or ELISA.
Claim 16 is drawn to the method of claim 10 wherein the bispecific T-cell engager has two domains, one binding to either CD3, CD4, or CD8, and the other binding to EpCAM, EGFR, CEA, Her2, CD19, or CD20. The bispecific T-cell engager used by Osada et al. (2015) binds to CD3 and CEA (see Osada et al. (2015), p. 678, col. 2, line 1), meeting the limitation of claim 16.
Claim 18 is drawn to the method of claim 10 wherein the cancer is a solid tumor or a liquid tumor. Claim 19 is drawn to the method of claim 18, wherein the solid tumor is either gastric cancer, colon cancer, colorectal cancer, breast cancer, or ovarian cancer.  
Claim 20 is drawn to the method of claim 10 wherein the immune checkpoint inhibitor is an antibody, antigen-binding antibody fragment, or chemical molecule drug. Claim 22 is drawn to the method of claim 20 where the antibody or antigen-binding antibody fragment binds PD-1, PD-L1, TIM2, A2AR, B7-H3, B7-H4, BTLA, CTLA-4, IDO, LAG3 or VISTA. Claim 23 is drawn to the method of claim 22 where the antibody or antigen-binding antibody fragment binds to PD-1.
Claim 30 is directed to the method of claim 10 wherein the primary tumor samples are derived from biopsy or surgery.
Claim 37 is drawn to the method of claim 10 wherein purified CD3+ or CD4+ cells are used in place of PBMCs. Osada et al. (2015) use purified CD3+T cells.


Osada et al. (2015) teach a method of co-culturing cells from established tumor cell lines (p. 679, col. 1, para. 3, lines 1-5) and tumor cell lines made from metastatic lesions of colon cancer patients propagated in immune compromised mice (see p. 679, col. 1, para. 2, lines 8-11) with T cells purified from normal donor PBMCs (p. 679, col. 1, para. 3, lines 1-2) with a bispecific T-cell engager (p. 679, col. 1, para. 3, lines 5-8 ) which binds to CEA (carcinoembryonic) antigen, a protein associated with numerous tumors (p. 678, col.2, para. 2, lines 9-12) and CD3, a protein involved in target recognition by T-cells (p. 678, col. 1, para. 2, lines 6-7) which meets the  limitations of claim 10, section (c), in part, as pertaining to contacting the culture of (b) with a bispecific T cell engager. Co-cultures were incubated in the presence and absence of checkpoint inhibitor antibodies, namely anti-PD-1 and anti-PD-L1 (p. 680, col. 1, para. 1, lines 4-11) which meets the limitation of claim 10, section (c) as pertaining to division into a treatment group and a control group, and claim 10, section d) as pertaining to contact of the treatment group with contact of the treatment group with an immune checkpoint inhibitor or a combination of two or more thereof.  
Osada et al. (2015) observed enhanced immune activity (cytolytic destruction of tumor cells) in the cultures using fresh T-cells incubated with anti-PD-1 and anti-PD-L1 antibodies, and particularly, when both checkpoint inhibitor antibodies were present (p. 681, col. 2, para 1. lines 4-8; p. 685, Fig. 5). They also observed that T-cells which had previously been incubated with tumor cells in the presence of the BiTE showed decreased the cytolytic activity compared to fresh T-cells (p. 682, bridging sentence between 1st and 2nd col.s; Supplementary Figure 1), and those T-cells had increased expression of PD-1 making them  cytolytic activity was only partially restored by incubation of the previously incubated T-cells with tumor cells in the presence of checkpoint inhibitor antibodies (see p. 685, bridging sentence between col. 1 and 2, Fig. 5B).  Osada et al suggest that the lack of complete restoration of T cell cytolysis is a result of direct exposure of T cells to tumor cells for a sufficient length of time allowing for upregulation of PD1 and PD-L1 to have occurred rendering T cell exhaustion less readily reversible (page 686, bridging sentence between col. 1 and 2 and col. 2, lines 6-11).    Osada et al teach that the continued direct engagement of the T cells with tumor cells may maintain immunosuppressive interaction so that it is not as readily ameliorated (p. 687, col. 1, lines 6-9).  Osada et al teach that co-incubation of a CEA-expressing tumor cell line, HT29, with CEA BITE induced expression of PD-L1 and secretion of cytokines, especially IFN-γ (page 680, col. 2, last paragraph, lines 3-7).  Osada et al teach that early intervention with therapeutic immune checkpoint inhibition has the greatest impact on abrogating tumor resistance (p. 686, col. 2, lines 6-8).  Osada et al teach that the use of BITE antibodies to “arm” the T cells in culture against the target antigen permits the analysis of influences on T cell cytolytic activity without the potential confounding effects of poor T cell stimulation or trafficking to tumor, allowing for the direct test of whether PD-1/PD-L1 interactions could be one reasons that there was not a continued ability of T cells to kill after exposure to tumor (page 687, col. 1, 3rd paragraph).
Osada et al teach that single agent checkpoint inhibitors targeting, in part, PD-1 and PDL-1 demonstrate anti-tumor activity and that combination therapies with the checkpoint inhibitors and other immune therapies are ongoing (p. 687, col. 2, lines 3-7).
Osada et al. (2015) used cells from metastatic lesions but did not use cells from a primary tumor from a cancer patient.   Osada et al. (2015) used T cells purified from PBMCs rather than bulk PBMCs. They did not measure hIFN- in the co-cultures of primary tumor cells and T-cells in the presence of the bispecific T-cell engager and compare the levels of hIFN- from cultures incubated in the presence and absence of a checkpoint inhibitor. Nor did Osada et al. (2015) administer a therapy comprising a checkpoint inhibitor to cancer patients.

Ranieri et al teach that CTL monitoring using the Elispot assay IFN-γ test is a marker for CTL activation (abstract, lines 8-9).  Ranieri et al teach that the assay can utilize PBMCs or T cells (page 83, point 6).
It would have been prima facie obvious at the time of the effective filing date to identify patients with higher secretion of IFN-γ in the presence of an anti-PD-1 or anti-PD-L1 antibody or combination thereof, wherein the higher secretion of IFN-γ (t-IFN-γ) is indicative that the patient will benefit from administration of the checkpoint inhibitors of anti-PD-1, anti-PD-L1 or a combination thereof.  One of skill in the art would be motivated to do so through the teachings of Osada et al regarding the potentially incomplete restoration of T cell cytolysis to exhausted T cells by the checkpoint inhibitor antibodies.  One of skill in the art would understand that measurement of IFN-γ is a surrogate for CTL activation end measurement of IFN-γ by the Elispot assay is widely used in the art to monitor CTL as taught by Ranieri et al.
It would have been further obvious to use primary tumor cells obtained directly from a patient in order to more precisely assay the ability of the checkpoint inhibitor antibodies, anti-PD1 and/or anti-PD-L1, to reverse the exhaustion of T cells in the presence of the actual  immunosuppressive tumor cells in the patient. They would be motivated to do this in order to choose the most effective therapy for a cancer patient.
Overman et al. teach the treatment of patients with metastatic colorectal cancer by administration of either nivolumab or a combination of nivolumab and ipilimumab, both checkpoint inhibitor antibodies (see Methods, line 3). They observed evidence of efficacy: 27% of patients receiving nivolumab and 15% of patients receiving nivolumab + ipilimumab had a partial response to treatment. Stable disease was observed in 24% of patients receiving nivolumab and 65% of patients receiving nivolumab + ipilimumab (see Table). However, Overman et al. also observed significant toxicity due to the therapy. Treatment-related adverse events were experience by 81% of the patients. Serious (grade 3+) TRAEs were experienced by 27% of patients, including one death.
It would also be obvious to one of skill in the art before the effective filing date of the claimed invention to combine the modified assay method of Osada et al. with the treatment method of Overman et al., and apply an indication of sensitivity, as measured by the increased production of IFN-γ, of the co-cultured tumor cells to an checkpoint inhibitor by administering a treatment comprising the checkpoint inhibitor to the patient with the original tumor. One would be motivated to do so in order to provide an effective treatment for cancer. An increase in hIFNγ in tumor cell/T-cell co-cultures containing a checkpoint inhibitor implies that immune checkpoint proteins on the tumor cells are suppressing the beneficial antitumor activity of the T-cells, and the checkpoint inhibitor is protecting the activity of the T-cells from that suppressive influence, thus making the antitumor immune response more effective. The results of Overman et al. indicate efficacy for treatment with checkpoint inhibitors for patients with colorectal cancer. Since this treatment also causes significant toxicity, one with skill in the art would be motivated to identify the patients most likely to benefit from the treatment. Thus the combined method of Osada et al. (2015), Ranieri et al, and Overman et al. would have been obvious before the effective filing date of the claimed invention.
Claim 13 is directed to the method of claim 10 where the amounts of hIFN- the treatment group and the control group are compared by calculating the ratio of the two amounts, and if the ratio is greater than 1.0, 1.3, 1.5, 2.0 2.5, 3.0 3.5 4, 4.5, 5, 6, 7, 8, 9, or 10, and concluding the that patient would benefit from treatment with the checkpoint composition.
Osada et al. (2015) teach that the addition of anti-PD-1 and anti-PD-L1 checkpoint inhibitors to a co-culture of tumor cells and T-cells results in a range of increases in cytotoxic activity of the T-cells, from 1.5 fold to 3 fold, depending on the antibody or antibodies and the tumor cell. However, theby T cells is a marker for CD8 CTL  would give a checkpoint inhibitor-treated (tIFN-) to control (not checkpoint inhibitor-treated, cIFN-) ratio of greater than 1.0. Thus claim 13 is obvious over the method of Osada et al. (2015).
Claim 42 is directed to the method of claim 13 wherein hIFN- is measured using flow cytometry, ELISPOT or ELISA. Ranieri et al teach that the Elispot assay for IFN-γ is the most utilized.  Thus the modified method of Osada et al. (2015) meets the limitation of claim 42.
Claim 16 is drawn to the method of claim 10 wherein the bispecific T-cell engager has two domains, one binding to either CD3, CD4, or CD8, and the other binding to EpCAM, EGFR, CEA, Her2, CD19, or CD20. The bispecific T-cell engager used by Osada et al. (2015) binds to CD3 and CEA (see Osada et al. (2015), p. 678, col. 2, line 1), meeting the limitation of claim 16.
Claim 18 is drawn to the method of claim 10 wherein the cancer is a solid tumor or a liquid tumor. Claim 19 is drawn to the method of claim 18, wherein the solid tumor is either gastric cancer, colon cancer, colorectal cancer, breast cancer, or ovarian cancer.  Claim 30 is directed to the method of claim 10 wherein the primary tumor samples are derived from biopsy or surgery. The tumor samples used by Osada et al. (2015) were taken from patients with colorectal cancer (see Osada (2015) p. 679, para. 2, lines 8-10). Therefore the modified method of Osada et al. (2015) meets the limitations of claims 18, 19, and 30.
Claim 37 is drawn to the method of claim 10 wherein purified CD3+ or CD4+ cells are used in place of PBMCs. Osada et al. (2015) use purified CD3+T cells. Ranieri et al teach that the Elispot assay can utilize PBMCs or T cells (page 83, point 6).
Thus, the alternative use of CD3 T cells in place of PBMCs is obvious over the modified method of Osada et al. (2015) and meets the limitation of claim 37.


Claim 24 is drawn to the method of claim 23 wherein the antibody is either nivolumab, pembrolizumab, or the Mab comprising the amino acid sequence of SEQ NO 2. Overman et al. treated patients with nivolumab, meeting the limitation of claim 24.

7.	Claims 10, 13, 16, 18- 23, 30, 37-39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (2015), Ranieri et al and Overman et al. as applied to claims 10, 13, 16, 18-20, 22, 23, 30, 37, and 42 above, and further in view of Deisting et al. (Deisting, W., Raum, T., Kufer, P., et al. (2015) Impact of Diverse Immune Evasion Mechanisms of Cancer Cells on T Cells Engaged by EpCAM/CD3-Bispecific Antibody Construct AMG 110. PLoS ONE 10(10): e0141669) and Soliman et al. (Soliman, H.H., Minton, S.E., Han, H., et al. (2016). A phase I study of indoximod in patients with advanced malignancies. Oncotarget, 7(16), 22928–22938), and Wu et al. (Wu, X., Zhang, H., Xing, Q. et al. (2014) PD-1+ CD8+ T cells are exhausted in tumours and functional in draining lymph nodes of colorectal cancer patients. Br J Cancer 111, 1391–1399).
Claim 21 is directed to the method of claim 20, wherein the immune checkpoint inhibitor is a chemical molecule drug which inhibits human PD-1, PDL-1, TIM-3, A2AR, B7-H3, B7-H4, BTLA, CTLA-4, IDO, KIR, LAG3, or VISTA.

Claim 39 is drawn to the method of claim 38, wherein the PBMCs are pre-activated by an antibody to CD3.
Deisting et al. teach the use of a bispecific T-cell engager which binds EpCAM and CD3 (AMG 110), in the presence or absence of a number of immune checkpoint inhibitors (p. 3, para. 2, line 1). They observe that in the presence of purified T-cells isolated from PBMCs, AMG 110 induces the lysis of target cells expressing EpCAM (see p. 9, Fig. 2A, black lines) and proliferation of T-cells (see p. 8, Fig. 1, black curves). Deisting observed that CD8+ T-cells which were pre-stimulated with antibodies to CD3 and CD28 in addition to the cytokine IL-2 (p. 5, para. 1, line 14) expressed more PD-1 (p. 14, para 2, line 1; Supplementary Figures, p. 5), potentially making them more susceptible to inhibition by PD-L1 on tumor cells. Deisting et al. also observed that target cells expressing PD-L1 are relatively resistant to lysis by T-cells in the presence of AMG 110 (see p. 9, Fig. 2A, middle graph on far right). However, in the presence of an anti-PD-L1 checkpoint inhibitor antibody, the PD-L1 expressing target cells were just as sensitive to lysis by T-cells as were non-PD-L1 expressing target cells (see p. 10, Fig. 3C).
In addition, Deisting et al. observed that target cells expressing IDO failed to stimulate the proliferation of T-cells when co-cultured in the presence of AMG 110 (see p. 10, Fig. 3A).
Soliman et al. teach the administration of an inhibitor of IDO (indoximod) to patients with advanced cancer, including colorectal cancer (see p. 22930, Table 2). They observed evidence of clinical benefit from therapy as 5 of 48 patients had stable disease at 6 months.
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to add the inhibitor of IDO, indoximod, to a treatment group in the modified assay method of Osada et al.
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to pre-stimulate or pre-activate T cells using antibody binding to CD3.  This is because both Osada et al. (2015) and Deisting et al. teach that stimulation of T-cells, whether by the presence of tumor cells and a bispecific T cell engager, or by antibodies to CD3, CD28, and IL-2 causes them to express PD-1, which can lead to their inhibition by tumor cells. Wu et al. teach that T-cells in colorectal tumors express more PD-1 (p. 1394, Figure 1B). Therefore one skilled in the art would have further modified the method of Osada et al. (2015) to include pre-stimulation of PBMCs to induce expression of 
	It would also be obvious to one of skill in the art before the effective filing date of the claimed invention to combine the modified assay method of Osada et al. with the treatment method of Soliman et al., and apply an indication of sensitivity of the co-cultured tumor cells to a composition comprising an IDO inhibitor by administering a treatment comprising the IDO inhibitor to the patient with the original tumor. One would be motivated to do so in order to provide an effective treatment for cancer. Thus further modifying the method of Osada et al. (2015) and Ranieri et al with the methods of Deisting et al. and Soliman et al. would have been obvious before the effective filing date of the claimed invention.

Claims 10, 13, 16-20, 22, 23, 30, 37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (2015), Ranieri et al and Overman et al applied to claims 10, 13, 16, 18-20, 22, 23, 30, 37, and 42 above, and further in view of Kufer et al. (WO2004106383A1) as evidenced by (UniProtKB (https://www.uniprot.org/blast/?about=P01750[1-19]&key=Signal%20peptide, accessed 02/03/2021), and Hammarstrom (Hammarstrom, S. (1999) The carcinoembryonic antigen (CEA) family: structures, suggested functions and expression in normal and malignant tissues. Semin Cancer Biol 9:67–81) and Went et al. (Went, P.T., Lugli, A., Meier, S., et al. (2004) Frequent EpCam protein expression in human carcinomas. Human Pathology 35(1) 122-128).
Claim 17 is drawn to the method of claim 16 wherein the bispecific T-cell engager is an anti-EpCAMxCD3 bispecific T-cell engager comprising the amino acid sequence of SEQ NO. 1.
Kufer et al. teach the construction of a series of bispecific T-cell engagers which bind EpCAM and CD3 (see p. 39, Table 1). They show that these bispecific T-cell engagers cause the lysis of EpCAM-expressing cells (see p. 37, para. 3, line 1, para. 4, line 1; p. 51, line 2) in co-cultures with a T-cell cell line. 
              1               5                  10                  15 
SEQ ID NO. 1 Met Gly Trp Ser Cys Ile Ile Leu Phe Leu Val Ala Thr Ala Thr Gly Val His Ser
sp|P01750    Met Gly Trp Ser Cys Ile Ile Leu Phe Leu Val Ala Thr Ala Thr Gly Val His Ser

Signal sequences are known in the art to be removed from a protein as it is secreted from a cell. Therefore, the functional protein produced by SEQ NO. 1 of the instant application would be identical to SEQ NO. 20 of Kufer et al. if it were produced in a mammalian cell, as is common in the art for bispecific T-cell engagers. It is known in the art that such signal sequences can be mixed and matched with other protein sequences.
It would have been .


Claims 10, 13, 16, 18-20, 22, 23, 27-30, 37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (2015), Ranieri et al, and Overman et al. as applied to claims 10, 13, 16, 18-20, 22, 23, 30, 37, and 42 above, and further in view of Tang et al. (Tang, Z., Yuan, X., Du, R., et al. (2015) BGB-283, a novel RAF kinase and EGFR dual inhibitor, displays potent antitumor activity in B-RAF mutated colorectal cancers, Cancer Res 75(15 Suppl.):Abstract No. 4692) as evidenced by Yao et al. (Yao, X., Song, L., Liu, Y., et al. (2018) A high-performance liquid chromatography-tandem mass spectrometry method for the determination of lifrafenib, a novel RAF kinase and EGFR inhibitor, in human plasma and urine and its application in clinical pharmacokinetic study) and Cooper et al. (Cooper, Z.A., Juneja, V.R., Sage, P.T., et al. (2014) Response to BRAF Inhibition in Melanoma Is Enhanced When Combined with Immune Checkpoint Blockade. Cancer Immunol Res; 2(7) 643-654).
Claim 27 is drawn to the method of claim 10 wherein the other anti-tumor drug is a B-raf inhibitor. Claim 28 is drawn to the method of claim 27 wherein the B-raf inhibitor is Compound 1 of the instant specification. Claim 29 is drawn to the method of claim 27 where the B-raf inhibitor is Compound 1 in the form of a sesqui-maleate salt.
Tang et al. teach the use of BGB-283, a compound that inhibits B-raf and EGFR kinases, both of which contribute to oncogenesis in some cancers. In colorectal cancer in particular, activating B-raf mutations are relatively common, occurring in 5-15% of tumors. Tang et al. teach that BGB-283 is effective at inhibiting the growth of colorectal cancer cells in vitro and in mouse xenograft models (Abstract, line 10).

It would be obvious to a person of skill in the art before the effective filing date of the claimed invention to further modify the modified method of Osada et al. (2015) to include Compound 1 in the co-culture assay to assess the sensitivity of tumor cells to checkpoint inhibitors. This would be obvious because combination therapies for cancer are well known in the art. In addition, as taught by Cooper et al., in another cancer, melanoma, B-raf inhibitors stimulate an immune response and can work in concert with checkpoint inhibitors. When a patient with melanoma was given a B-raf inhibitor (vemurafenib), there was a temporary increase in the number of cytotoxic T-cells (CD8+) in tumor samples. When the patient was given a dose of a checkpoint inhibitor (ipilimumab), there was a more sustained influx of cytotoxic T-cells seen in tumor samples (see p. 646, col 1. para. 1, line 3). In a mouse model of melanoma, treatment with low doses of a B-raf inhibitor (PLX4720) and checkpoint inhibitors (antibodies to PD-1 or PD-L1) were more effective than either therapy alone (see p. 650, Figure 5B and 5E). In other words, Cooper et al. evidence that two different B-raf inhibitors synergize in the treatment of melanoma in concert with three different checkpoint inhibitors. 
It would also be obvious to a person of skill in the art before the effective filing date of the claimed invention to assess the effect of a third B-raf inhibitor, Compound 1, in the modified co-culture method of Osada et al. (2015) and to administer a therapy comprising a checkpoint inhibitor and Compound 1 to a patient if the hIFN- was greater than the cIFN-. They would be motivated to do this in order to provide an effective therapy for a cancer patient. Thus combining the modified method of Osada et al. with a prediction of increased benefit from administration of a therapy comprising a checkpoint inhibitor and Compound 1 would have been obvious before the effective filing date of the claimed invention.
.

Claim 10, 13, 16, 18-20, 22, 23, 30, 37, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al, Ranieri et al, and Overman et al as applied to claims 10, 13, 16, 18-20, 22, 23, 30, 37, and 42 above, and further in view of Goto et al. (Goto, S., Sato, M., Kaneko, R., et al. (1999). Analysis of Th1 and Th2 cytokine production by peripheral blood mononuclear cells as a parameter of immunological dysfunction in advanced cancer patients. Cancer immunology, immunotherapy : CII, 48(8), 435–442).
Claim 43 is directed to the method of claim 42, wherein the IFN- in cultures incubated with and without an immune checkpoint inhibitor is measured with ELISA.
Goto et al. isolated human PBMCs (p. 436, col. 2, para. 2, line 1) and stimulated them with phytohemagglutinin or lipopolysaccharide. They measured the secreted cytokines, including hIFN- by ELISA (p.437, col. 1, para. 2, line 1).
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the method rendered obvious by Osada et al. (2015), Ranieri et al, and Overman et al and measure the IFN- in the PBMC/tumor cell co-cultures using ELISA. It would be obvious to a person of skill in the art because ELISA was well known in the art as a means to measure the quantity of proteins such as hIFN-. One skilled in the art would be motivated to do so because ELISA is knowledge of the method is widespread, the equipment necessary is common and relatively inexpensive. Thus adapting the method of Osada et al., Ranieri et al, and Overman et al to use ELISA in place of Elispot to measure hIFN- would have been obvious before the effective filing date of the claimed invention.

Claims 10, 13, 18, 20, 22-24, 30, 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Krupka et al. (Krupka, C., Kufer, P., Kischel, R., et al. (2016) Blockade of the PD-1/PD-L1 axis augments lysis of AML cells, by the CD33/CD3 BiTE antibody construct AMG 330: reversing a T-cell-induced immune escape mechanism Leukemia 30, 484–491) and NCT02397720 (MD Anderson Cancer Center and National Cancer Institute, Nivolumab and Azacitidine With or Without Ipilimumab in Treating Patients With Refractory/Relapsed or Newly Diagnosed Acute Myeloid Leukemia, https://clinicaltrials.gov/ct2/history/NCT02397720 Version 2, April 8, 2015, accessed 02/10/2021) as evidenced by Becton, Dickinson and Co. (2008).
Claim 10 is directed to a method of treating cancer consisting of a) obtaining tumor cells from a patient; b) culturing the cells with allogeneic or autologous PBMCs; c) incubating the cells in the presence of a bispecific T cell engager, and dividing the cells into a treatment group and a control group; d) incubating the treatment group with a composition comprising an immune checkpoint inhibitor; e) measuring human interferon-gamma (hIFN-) and comparing the amount of hIFN- secreted by the control and treatment groups, concluding that the patient will benefit from therapy with the checkpoint composition if the hIFN- in the treatment group is greater than that in the control group, and administering the checkpoint composition to the patient.
Krupka et al. obtained Acute Myeloid Leukemia (AML) cells by taking mononuclear cells from peripheral blood and bone marrow samples from patients with AML. These samples contained both cancer cells (AML blasts) and T-cells (see p. 485, col. 1, para. 1, lines 3-5, and Supplementary Materials and Methods, p. 1, para. 2, line 1). 
The cells were incubated in the presence of a bispecific T-cell engager (AMG 330) that binds CD33 on leukemic cells and CD3 on T-cells (see p. 484, col.1, para. 2, lines 1-4 and col. 2, lines 3-4). The co-cultures comprising AML cells, residual T cells within the sample and AMG330 were exposed to the presence and absence of antibodies to PD-1 and PD-L1 (see p. 485, col. 1, para. 5, lines 1-8 and para. 7, 
Krupka et al. observed that lysis of leukemic cells and production of hIFN- were both increased by the presence of antibodies to PD-1 or PD-L1 (see pp. 488-489, bridging paragraph; Figure 5a and 5c, respectively). 
Krupka et al. did not compare the measurements of hIFN- from cultures incubated with or without checkpoint inhibitor (anti-PD-1 and anti-PD-L1) antibodies to determine if a patient would benefit from treatment comprising an immune checkpoint inhibitor, nor did Krupka et al. treat patients with a therapy comprising an immune checkpoint inhibitor.
NCT02397720 is a clinical trial testing a combination of nivolumab (an immune checkpoint inhibitor) and azacytidine (a chemotherapeutic drug; see p. 1, last two paragraphs under “Study Treatment”) for patients with AML.
It would be obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the method of Krupka et al. to apply the observation of increased production of hIFN- from co-cultures treated with immune checkpoint inhibitors to predict that the patients from whom the AML cells were taken would be more likely to benefit from treatment comprising an immune checkpoint inhibitor. This would be obvious because Krupka et al. teach that hIFN- in tumor cell/T-cell co-cultures containing coincide with increased destruction of cancer cells, which is the goal of cancer therapy. It would also be obvious to a person of skill in the art before the effective filing date of the claimed invention to apply that prediction by modifying the method of Krupka et al. further with the administration method of NCT02397720 (version 2) to treat a patient with cancer with a therapy comprising a checkpoint inhibitor. They would be motivated to do this in order to provide an effective therapy for a cancer patient. Thus combining the method of Krupka et al. with a prediction of increased 
Claim 13 is directed to the method of claim 10 where the amounts of IFN- the treatment group and the control group are compared by calculating the ratio of the two amounts, and if the ratio is greater than 1.0, 1.3, 1.5, 2.0 2.5, 3.0 3.5 4, 4.5, 5, 6, 7, 8, 9, or 10, and concluding the that patient would benefit from treatment with the checkpoint composition). The level of hIFN- in the absence (control group) or presence (treatment group) of antibodies to PD-1 or PD-L1 was 1573 pg/ml vs 2060 pg/ml (p. 489, col. 1, para 1, lines 3-6), for a ratio of 1.31, so that the method of Krupka et al. meets the limitation of claim 13.
Claim 18 is drawn to the method of claim 10 wherein the cancer is a solid tumor or a liquid tumor. Krupka et al. studied Acute Myeloid Leukemia, a liquid tumor. Patients with AML were treated in the NCT02397720 (version 2) study. Thus the modified method of Krupka et al. meets the limitation of claim 18.
Claim 20 is drawn to the method of claim 10 wherein the immune checkpoint inhibitor is an antibody, antigen-binding antibody fragment, or chemical molecule drug. Claim 22 is drawn to the method of claim 20 where the antibody or antigen-binding antibody fragment binds PD-1, PD-L1, TIM2, A2AR, B7-H3, B7-H4, BTLA, CTLA-4, IDO, LAG3 or VISTA. Claim 23 is drawn to the method of claim 22 where the antibody or antigen-binding antibody fragment binds to PD-1. The anti-PD-1 and anti-PD-L1 immune checkpoint inhibitors used by Krupka et al. were both antibodies (see p. 485, col. 1, para. 7, line 6). The checkpoint inhibitor used in trial NCT02397720, (version 2), nivolumab was an antibody.  Thus the modified method of Krupka et al. meets the limitations of claims 20, 22, and 23.


Claim 37 is drawn to the method of claim 10 wherein purified CD3+ or CD4+ cells are used in place of PBMCs. In some cases, Krupka et al. used purified CD3+ T-cells (see p. 485, col. 1, para. 5, lines 8-14), so the method of Krupka et al. meets the limitation of claim 37.
Claim 42 is directed to the method of claim 13 wherein hIFN- is measured using flow cytometry, ELISPOT or ELISA. Krupka et al. measured hIFN- using flow cytometry (see Supplemental Methods and Figure, p. 3, para. 3, line 6 and Becton, Dickinson and Co. (2008), p. 6, para. 2, line 1), thus meeting the limitation of claim 42.
Claim 24 is drawn to the method of claim 23 wherein the antibody is either nivolumab, pembrolizumab, or the Mab comprising the amino acid sequence of SEQ NO 2.
Patients were administered nivolumab as part of the NCT02397720 (version 2) study. Thus the modified method of Krupka et al. meets the limitation of claim 24.

Claims 10, 13, 18, 20, 22-24, 26, 30, 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Krupka et al. and NCT02397720 (version 2) as applied to claims 10, 13, 18, 20, 22-24, 30, 37 and 42 above, and further in view of Hiçsönmez (Hiçsönmez, G. (2016) Short-Course High-Dose Methylprednisolone Induces Differentiation and Apoptosis of Myeloid Leukemic Cells, Int J Stem Cell Res Ther 2016, 3:033) as evidenced by Becton, Dickinson and Co. (2008).
Claim 26 is drawn to the method of claim 10 wherein the other anti-tumor drug is a proteasome inhibitor, a histone deacetylase inhibitor, a glucocorticoid, a steroid, or combination thereof.
Hiçsönmez teaches a method of treating patients with AML consisting of a short course of high-dose methylprednisolone (glucocorticoid). Hiçsönmez teaches that high doses of methylprednisolone for 
It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to further modify the method of rendered obvious over Krupka et al and NCT02397720 (version 2)  to include the method of administration of methylprednisolone of Hiçsönmez. This would have been obvious because Hiçsönmez teaches that a high dose course of methylprednisolone is active in treating AML as a monotherapy or as a combination with chemotherapy. A person of skill in the art would be motivated to do so in order to effectively treat a patient with AML. Thus the combined methods of Krupka et al., NCT02397720, and Hiçsönmez would have been obvious before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY MCDERMOTT whose telephone number is (571)272-0486. The examiner can normally be reached on Monday - Friday 8:00-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.


/WESLEY L. MCDERMOTT/
Examiner, Art Unit 1643


/Karen A. Canella/Primary Examiner, Art Unit 1643